Citation Nr: 1337932	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for neurologic impairment of the four extremities. 

5.  Entitlement to service connection for an acquired psychiatric disability. 

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bilateral hearing loss.
REPRESENTATION

Veteran represented by:	David Huffman, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 until May 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of service connection for an acquired psychiatric disability, for bilateral hearing loss, for tinnitus, for diabetes mellitus, and for neurologic impairment of the extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an October 2004 rating decision, the Veteran's claim of entitlement to service connection for diabetes mellitus was denied; evidence obtained since the October 2004 rating decision raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.

2.  In a June 2005 decision, the Board denied the Veteran's claim of entitlement to service connection for a back disability; evidence obtained since the June 2005 decision does not raise a reasonable possibility of substantiating the claim for service connection for a back disability.

3.  In an August 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for a left shoulder disability; evidence obtained since the June 2005 decision raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.

4.  A left shoulder disability, currently diagnosed as arthritis, was not shown in service or to a compensable degree within a year of service; it has not been shown to have been continuous since service; and the evidence does not show that a left shoulder disability is causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision which denied entitlement to service connection for diabetes mellitus is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).

2.  The June 2005 Board decision which denied entitlement to service connection for a back disability is final; new and material evidence has not been submitted, and the Veteran's claim is not reopened.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).

3.  The August 2006 Board decision which denied entitlement to service connection for a left shoulder disability is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).

4.  Criteria for service connection for arthritis of the left shoulder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a back disability was previously denied by a June 2005 Board decision.  The Veteran's claim for a left shoulder disability was previously denied by an August 2006 Board decision.  The Veteran's claim of entitlement to service connection for diabetes mellitus was previously denied by an October 2004 rating decision.  

These denials have each become final.  The Board decisions were not appealed to the Court of Appeals for Veterans Claims (Court), meaning that they are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Veteran did not appeal the rating decision denying service connection for diabetes mellitus, nor did he submit any new evidence pertaining to diabetes mellitus within a year of that rating decision, meaning that it too is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

The Board will address each of these previously denied disabilities individually.

Back Disability

The Veteran's claim for service connection for a back disability was initially denied by a March 1973 rating decision.  The Veteran did not perfect an appeal, and has attempted unsuccessfully to reopen his claim on several subsequent occasions.  Most recently his claim for service connection for a back disability was denied by the Board in June 2005.

At the time of the June 2005 decision, the evidence of record included service treatment records, VA treatment records, and the Veteran's statements and testimony before the Board.

In his testimony before the Board, the Veteran specifically asserted that his back disability was the result of in-service back injuries that he incurred while playing football and in a fall down stairs.  When asked by the Board if he had injured his back after service, the Veteran indicated that he had injured his neck in a coal mine accident in 1981, but did not say anything about injuring his back.

Service treatment records confirm the fact that the Veteran fell down the stairs in service and was treated for a resulting back injury, but do not show the onset of a chronic back disability at that time.  The service treatment records also confirm that the Veteran played football, but do not show any back injury from that activity.

In the June 2005 decision, the Board noted that the medical treatment records showed that the Veteran began experiencing lower back pains around the same time as the mine accident.  

In 1984 he was admitted to neurosurgery and given a myelogram that showed a herniated disc for which he was given an injection in his lower back.  Although no surgery was performed, the Veteran developed a disc infection in his back and was hospitalized for six weeks.  Medical records also show that the Veteran sought medical treatment in 2002 after injuring his back while pushing two food carts off of an elevator.

The Board in 2005 acknowledged the presence of a current back disability, but did not find sufficient evidence to warrant reopening the claim, because the evidence of record did not relate the current back disability to the Veteran's military service, to include as a result of his documented back injury following his fall down the stairs.

Since the June 2005 Board decision, additional evidence has been added into the record, including statements and testimony by the Veteran, VA treatment records, and a VA examination.

In June 2007, the Veteran wrote that he injured his back in the military and had continued to experience a back disability since then.  The Veteran wrote in his notice of disagreement in April 2008 that he had injured his back during military service and received treatment at a base facility.  In June 2008, the Veteran wrote that while stationed in Italy from April-May 1972 he injured his back falling down some steps in the barracks, and received treatment at the base hospital.  

In March 2011, the Veteran testified at a hearing before the RO about the fall down stairs while stationed in Italy and reported going to sick-call that same day.  He recalled being given some bed rest and missing a few days.  Following service, the Veteran stated that he worked in a steel mill making springs for cars, and after that he worked in a coal mine for roughly five years, working as a laborer and then as a roof bolter.  As a laborer in the coal mine, the Veteran indicated that he was routinely carrying 50-100 pounds and that it was not unusual for him to have aches at the end of the day.

The Board acknowledges that testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, while the Veteran's statements address his in service back injury, VA has been fully appraised of that incident for many years, as it is clearly described by the Veteran's service treatment records.  Moreover, his statements are essentially duplicative of his testimony to the Board prior to his previous denial, and thus cannot be considered "new" evidence.  Essentially, these statements were previously considered by VA.  It is not new evidence. 

Likewise, while additional VA treatment records have been obtained, these records merely confirm the presence of a current back disability, however, the Board clearly acknowledged in the June 2005 decision that the Veteran had a current back disability.  As such, additional evidence about the disability is considered cumulative and duplicative, and it too is not new within the meaning of the regulations. 

In August 2011, the Veteran underwent a VA examination of his spine.  The examiner noted the Veteran's fall in service followed by prescribed bed rest.  The examiner noted some current degenerative disc disease and some L1 radiculopathy.  The examiner stated that he saw no evidence of a current spinal condition related to the Veteran's military service.  The examiner acknowledged that the Veteran was treated in service for a sprain/strain or contusion in the military, but found no evidence to link the current pathology to the past trauma.  As such, the examiner concluded that it was less likely than not that the Veteran's current back disability was the result of his military service.  

This opinion is both new and material in that it addresses the etiology of the Veteran's current back disability.  However, it clearly does not raise a reasonable possibility of substantiating the Veteran's claim because the opinion concluded that the Veteran's current back disability was not the result of his military service.

As noted, the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since June 2005 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even if the Board reopened the claim, no duty to assist would be triggered. 

It is important for the Veteran to understand that even if the Board reopened the claim, there is significant evidence against this claim, including, but not limited to, the medical opinion of record.  Even if the Board reopened the claim, there is significant evidence in this case outweighing the Veteran's current contentions, providing the basis to deny this claim on the merits even if the claim were reopened, including, but not limited to, the new opinion cited above.  

In any event, the Veteran's request to reopen his previously denied claim for service connection for a back disability is denied.

Left shoulder disability

The Veteran's claim for service connection for a left shoulder disability was denied by an August 2006 Board decision, which concluded that he did not have a left shoulder disability at that time.  

At a VA examination in August 2011, the examiner stated that x-rays of the left shoulder showed mild AC joint degenerative joint disease, which is considered to be a left shoulder disability for VA purposes.  Therefore, this evidence is considered to be both new and material evidence; and the Veteran's previously denied claim for service connection for a left shoulder disability is reopened.  There is now evidence of the disability that did not exist in the past. 

The Board notes that the RO considered the Veteran's claim for service connection for a left shoulder disability on the merits in a June 2012 supplemental statement of the case.  As such, there is no prejudice to the Veteran for the Board to proceed with the adjudication of this claim on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Diabetes mellitus

The Veteran's claim for service connection for diabetes mellitus was denied by an October 2004 rating decision in part because there was no suggestion that he had been exposed to herbicides in service.  The Veteran did not appeal.
 
Since that denial, the Veteran has alleged herbicide exposure.  Specifically, in his April 2008 notice of disagreement, he asserted that he was exposed to herbicides in Italy when he supervised the loading of barrels of herbicides while stationed there.

In June 2008, the Veteran wrote that while in Italy, he supervised the loading and unloading of drums containing herbicides.  He indicated that he was in close proximity to large quantities of the drums on many occasions, breathed the air surrounding them, and on occasions had to touch or handle the barrels.

In March 2011, the Veteran testified at a hearing before the RO that while in service he was in the Security Police and had to guard the planes filled with bombs, and other munitions.  The Veteran estimated that he was approximately 100 yards away from the planes, but at other times he was right next to the aircraft.  

As noted above, generally, testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board recognizes that while credible to identify that he guarded planes or lifted barrels, the Veteran may ultimately be found to lack the competency to testify to the contents of said barrels.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Nevertheless, the Board believes that given the low threshold for reopening and the new allegation of herbicide exposure, the claim should be reopened and considered on the merits. 


II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established with certain chronic diseases, including arthritis (degenerative joint disease), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran is seeking service connection for a left shoulder disability, which he believes is the result of an in-service injury.

As an initial point, the Veteran is currently diagnosed with degenerative joint disease in his left shoulder, which is considered to be a "chronic disease" under 38 C.F.R. § 3.309(a) as a type of arthritis; therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

However, as will be discussed, there is no suggestion that the Veteran's degenerative joint disease in his left shoulder was either diagnosed in service or within a year of separation from service.  As was noted in the reopening section of this decision, no left shoulder disability was even seen as of the August 2006 Board decision which previously denied the claim based on a finding that there was in fact no left shoulder disability at that time.
 
Service treatment records confirm that the Veteran injured his left shoulder playing football in August 1970.  He complained of shoulder pain and limitation of motion, but x-rays did not show evidence of any bone or joint injury.  The Veteran was given a sling and ordered not to exercise for one week.  A week later, he reported feeling somewhat better, but remaining sore.  It was recommended that he rest his shoulder for an additional week.  The following week, the Veteran was observed to be pain free and he was cleared to return to playing football.  The Veteran did not seek any additional treatment for his left shoulder in the nearly two subsequent years of service.  

On his medical history survey completed in conjunction with his April 1972 separation physical the Veteran reported a history of shoulder problems, which the medical officer explained was in reference to the aforementioned football injury in 1970.  However, the medical officer indicated that the injury had been treated with good results, no complications, and no sequelae.  Moreover, a physical examination at that time found the Veteran's upper extremities to be normal, providing highly probative evidence against this claim. 

Following service, the Veteran filed a claim for service connection for a back disability within a year of separation, but made no mention of any left shoulder disability.  X-rays of the Veteran's shoulders were interpreted as normal in February 1978.  

As such, while the Veteran clearly injured his left shoulder in-service, it was not shown to have led to the diagnosis of a chronic disability during service, as the Veteran's upper extremities were found to be normal at a separation physical and it was observed that his in-service left shoulder injury had healed.  The evidence of record also fails to show a chronic left shoulder disability being diagnosed within a year of separation, as the Veteran did not seek medical treatment for his shoulder for many years after service.

As a lay person, the Veteran is competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, he would be competent to identify symptoms such as left shoulder pain.  Here, however, the Veteran has not been particularly clear regarding any continuity of symptomatology for his left shoulder.  He has attempted to relate a current left shoulder disability to football injuries, but he has not specifically stated that he has experienced left shoulder problems continuously since his in service injury.  

Moreover, even if he were to suggest that he had experienced left shoulder disabilities continuously since service, the evidence of record would directly rebut such a contention.  As noted, the Veteran's upper extremities were found to be normal at separation and his in service left shoulder injury was found by a medical professional to have healed well without residual.  Following service, the Veteran did not seek shoulder treatment, but did seek treatment for other medical maladies such as his back.  These treatment records would provide some limited evidence against the claim that he has had this problem since service.   

He also worked a number of physically strenuous jobs in the years following service which required both lifting and over the head work.  These jobs included working in a steel mill, making springs for cars; working in a coal mine as a laborer and then bolting ceiling beams; and then in the cafeteria at a VA hospital, where according to a September 1996 VA fitness for duty examination, he was tasked with washing pots which involved lifting 50-100 pound pots from the floor to a table top.

Thus, to the extent continuity of symptomatology has been raised, the aforementioned evidence severs any suggestion of continuity from service.

Therefore, service connection is not warranted for a left shoulder disability on a presumptive basis.  Nevertheless, even when a disease is first diagnosed after discharge, service connection may still be awarded on a direct basis if the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

At a December 2004 Board hearing, as part of a previous adjudication, the Veteran testified that he injured his shoulders playing tackle football in service.  In an April 2008 notice of disagreement, the Veteran again asserted he had injured his left shoulder during military service and received treatment at a base facility.  In June 2008, he asserted that he had experienced a number of injuries while playing football and basketball in the Air Force.  He stated that he dislocated his left shoulder during service.  At a March 2011 RO hearing, the Veteran again asserted that he had dislocated his left shoulder playing football.  

To the extent that the Veteran would be considered competent to diagnose a dislocated shoulder, the service treatment records refute his Veteran's contention that he actually dislocated it, as there is no such diagnosis contained in the service treatment records, and x-rays showed no evidence of any bone or joint injury.  Nevertheless, even though the Veteran's left shoulder was not dislocated in service, there is no dispute that it was injured.  However, an in service injury alone does not mandate the grant of service connection.  Rather, the evidence must show that the in-service injury caused the current disability.  This is referred to as nexus evidence.

It is clear that the Veteran believes that his in-service left shoulder injury caused the current degenerative joint disease in his left shoulder, and the Board does not doubt the sincerity of his belief.  However, the Veteran lacks the medical training and expertise to provide such a complex medical opinion as to the etiology of a disability such as arthritis which is not visible to the naked eye.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, his opinion is insufficient to provide the requisite nexus between his left shoulder disability and his military service.
 
The Veteran was provided with a VA examination in August 2011 to investigate the etiology of his left shoulder disability.  At the examination, the Veteran reported being given an arm sling for a short while in service after injuring his left shoulder playing football.  He denied any history of shoulder surgeries and he denied currently receiving any treatment for his left shoulder.  The Veteran asserted that both of his shoulders had been hurting for a long time, to which the examiner explained that the examination was focused on the left shoulder.  The examiner noted that the Veteran had a history of cervical degenerative disc disease from when he struck his head with a roof bolt as a miner.  This led to a cervical discectomy in 1982.  The examiner indicated that he was of the opinion that the Veteran's left shoulder pain was related to his cervical pathology.  

The Veteran reported shoulder pain of 10/10, but the examiner commented that the Veteran was in no acute distress to suggest a level of 10.  

X-rays showed mild bilateral AC joint degenerative joint disease bilaterally.  The examiner opined that there was no relationship between the Veteran's left shoulder problems and his military service that he could determine from a review of the claims file and examination.

This opinion has not been questioned or undermined by any additional medical opinion.  It is grounded in the evidence of record, and the examiner demonstrated that he was fully knowledgeable about the Veteran's history, including his left shoulder injury during service.  As such, this opinion is found to be highly probative and entitled to great weight.

Given this conclusion, the evidence is clearly against a finding that the Veteran's left shoulder disability is the result of his military service.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a letter dated in August 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), Kent v. Nicholson, 20 Vet. App. 1 (2006).  To the extent that the letter did not identify the specific Board decision which had previously denied the Veteran's claim for a back disability, the letter did clearly identify the reason for the denial and the need to submit nexus evidence.  Additionally, the Veteran and his representative have neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
  
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran testified at a hearing before the RO and was scheduled to testify at a hearing before the Board, but he canceled his hearing request.

The Veteran was also provided with VA examinations of his back and left shoulder; and there has been no objection raised regarding the adequacy of either examination. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

New and material evidence has not been presented, and the Veteran's claim for service connection for a back disability is not reopened.

New and material evidence has been presented, and the Veteran's claims for service connection for diabetes mellitus and a left shoulder disability are reopened.

Service connection for a left shoulder disability is denied.

REMAND

Hearing loss and tinnitus

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran was provided with a VA examination in May 2012, which showed bilateral hearing loss for VA purposes.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was the result of his military service, noting that his hearing was normal at all frequencies bilaterally at both his enlistment and separation physicals.  This statement is accurate and supported by the service treatment records.  However, it appears that the Veteran's hearing acuity decreased, albeit slightly, during his military service.

At his enlistment physical in December 1968, audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
0
0
5
10
 
At his separation physical in April 1972, audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
5
5
0
10
15

 The Veteran denied any hearing loss on his medical history survey completed in conjunction with his separation physical, but it is unclear whether this slight shift signaled the onset of the Veteran's current bilateral hearing loss disability.  As such, clarification is needed from the VA examiner.

Additionally, because the examiner linked the Veteran's tinnitus to his hearing loss, the claim for tinnitus is considered to be inextricably intertwined with the hearing loss claim and it too must be remanded.   

Psychiatric impairment

With regard to the Veteran's claim for an acquired psychiatric disability, the Veteran was seen by a psychiatrist on approximately six occasions during service.  It does not appear he was diagnosed with an Axis I psychiatric disability, but he appears to have been prescribed the antianxiety medication Stelazine for a period of time.  The Veteran was found to be psychiatrically normal at separation and several decades after separation was diagnosed with adjustment reaction with mixed depression/anxiety, cannabis and cocaine abuse in remission.  

The Veteran believes that he has chronic depression as the result of his current physical disabilities.  However, a medical opinion has not been provided to assess the etiology of his current psychiatric disability, to include the possibility that it onset in service.  

Diabetes mellitus and neurologic impairment

Here, the Board has reopened the Veteran's claim for service connection for diabetes mellitus, based on his assertion of herbicide exposure during service.  However, because the RO has not adjudicated this case on the merits, it is remanded to ensure that the Veteran is not prejudiced by the Board deciding his claim at this time.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

While the Board has reopened the Veteran's claim, it is noted that the Veteran is not competent to identify any more than that he helped load barrels into a plane.  He is not competent to identify the contents of the barrels.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  As such, there remains no actual evidence of herbicide exposure in service.  The Veteran was previously asked to submit information about his alleged exposure including providing a 60 day window in which the alleged exposure occurred, but he failed to respond to VA's letter.   

Additionally, because there is some suggestion that the neurologic impairment in the Veteran's extremities is related to his diabetes mellitus, that issue is considered to be inextricably intertwined with the diabetes mellitus claim and it too must be remanded.   

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the VA audiology examination in May 2012 and ask her to clarify her opinion.  Specifically, the examiner should address the relevance, if any, of the slight shift in hearing acuity that was shown between the hearing testing at the Veteran's enlistment physical and the hearing testing at his separation physical.  After reviewing the aforementioned evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss either began during or was otherwise caused by his military service, to include any noise trauma that may have been sustained therein from being stationed on an Air Force Base and guarding a tarmac.  A complete rationale should be provided for any opinion expressed.
 
2.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.   The examiner should diagnose any current psychiatric disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current Axis I psychiatric disability either began during or was otherwise caused by the Veteran's military service.  

In doing so, the examiner should specifically address the relevance, if any of the following evidence:  the service treatment records showing treatment by a psychiatrist and the prescription of Stelazine, the lack of any psychiatric diagnosis in service, the finding that the Veteran was psychiatrically normal at separation, the finding that the Veteran had psychiatrically normal behavior at a VA examination in February 1973, and the absence of any psychiatric treatment or diagnosis for many years after service. 

3.  Following completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the RO should issue a Supplemental Statement of the Case and allow the Veteran and his representative an appropriate period of time to respond.  Thereafter, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


